DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
 3.	Claims 10-21 and 23-39 are currently pending.

Election/Restrictions
4.	Claims 10-14, 16-19, 26, and 30-39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, 23-25, 28, and 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


5.	Claims 15, 20, 21, 23-25, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are indefinite because they conflict in scope with their parent claims 10 and 16.  Claims 10 and 16 use the closed transitional phrase “consisting of” which excludes element or ingredient not specified in the claim (see MPEP section 2111.03).  
Claim 15 is drawn to a sachet or capsule “comprising” the composition of claim 10.    The sachet and capsule ingredients are logically encompassed by the pharmaceutical excipient required in claim 10; however, the use of “comprising” conflicts with the scope of claim 10.  This conflict in scope creates confusion about the scope of claim 15.
Claims 20 and 27 are drawn to a beverage or food product comprising the composition of claims 10, 16, or 26 (which depends from claims 10 or 16).  Claims 21 and 28 are drawn to a method of using a beverage or food product comprising the composition of claims 10, 16, or 26.  While claims 10 and 16 allow for the inclusion of an excipient, a food or a beverage (other than water) are not considered to be excipient ingredients.  Excipients are defined as inert, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claims 20, 21, 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above, these claims improperly add additional ingredients to their parent claims.  Thus, they do not further limit their claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 103
7.	Claims 20, 21, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2016/0199337) in view of Ross (US 8,057,819).
	Morris teaches a method for treating a neurological condition including autism using a  composition which comprises the omega-3-fatty acids docosahexaenoic acid (DHA) and eicosapentaenoic acid (EPA), vitamin B6, magnesium, and zinc (see paragraph 200).  The reference teaches that the DHA and EPA can be ethyleicosapentaenoate and ethyldocosahexaenoate (ethyl esters) (see paragraph 13).  The reference teaches that omega-3 fatty acids are used in amount from 100mg to 5000 mg, EPA in an amount from 500mg to 600mg, and that the ratio of DHA to EPA can be 1:1.5 to 1:4 (see paragraphs 69-71).  The reference teaches that the zinc can be used in an amount from 5 mg to 50 mg (see paragraph 87).  The reference teaches that the magnesium can be elemental or magnesium gluconate and used in an amount from 50 mg to 1000mg (see paragraphs 92 and 200).  The reference teaches that the vitamin B6 can be pyridoxine hydrochloride and used in an amount from 10 mg to 100 mg (see paragraphs 108 and 109).  The reference also teaches that the composition can contain copper in the form of copper gluconate and in an amount from 0.25 to 1 mg (see paragraph 238 and claim 16).  The reference teaches that the composition can contain 70 mg gamma-linolenic acid and 0.4 mg folic acid (see paragraphs 59, 200, and 201).  The reference teaches that the composition can be in solid form such as a tablet or capsule or in liquid form.  The reference also teaches that the 
Morris does not teach using microencapsulated omega-3 fatty acids.  However, Ross teaches using microencapsulated omega-3 fatty acids in the formation of an omega-3 fatty acid composition with increased shelf-stability.  The reference teaches that the omega-3 fatty acids can be microencapsulated by coacervation (see column 4, line 65 - column 5, line 11 and column 11, lines 8-10).  Thus, microencapsulated omega-3 fatty acids were known in the art prior to the effective filing date.  An artisan of ordinary skill would have reasonably expected that microencapsulated omega-3 fatty acids could be used in the composition taught by Morris and would expect that the composition would show an increased shelf-stability as taught by Ross.  This reasonable expectation of success would have motivated the artisan to modify Morris to include the use of microencapsulated omega-3 fatty acids.
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some 
The references do not teach that the composition includes a sediment obtained by the process claimed in claim 10 or 16.  However, regarding product-by-process claims, note that MPEP § 2113 states that: 
[w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 35 U.S.C. 102 or 35 U.S.C. 103 of the statute is appropriate…A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972) ; In re Fessmann, 180 USPQ 324 (CCPA1974)… Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

According to applicant’s specification, the sediment obtained by this process contains esterified omega-3 fatty acids (see paragraphs 152).  As discussed above, Morris teaches esterified omega-3 fatty acids.  In addition, Morris teaches the use of antioxidants in combination with the esterified omega-3 fatty acids (see paragraph162).  Thus, the product taught by Morris reasonably appears to meet the structural requirements of the sediment product from claim 10 and 16 despite a difference in production technique.  
The references do not specifically teach that the composition is used to treat the same conditions claimed by applicant in claims 38 and 39.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the .

Response to Arguments
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the references do not teach the claimed invention because the Morris requires the use of medium chain fatty acids and vitamin E which are excluded from the compositions of claims 10 and 16 by the use of the transitional phrase “consisting of”.  However, the sedimentation product in claims 10 and 16 contain an antioxidant ingredient (see item (a) in each claim).  Vitamin E is an antioxidant and, therefore, is not excluded from the composition of claims 10 and 16.  Furthermore, claims 20, 21, 23, and 27 are drawn to foods or beverages comprising the compositions of claims 10, 16, or 27 (which depends from claims 10 or 16).  While this is indefinite for the reasons discussed above, food and beverage ingredients are not excluded from these claims.  Vitamin E is an ingredient that can be used in food or beverages.  In addition, Morris defines medium chain fatty acids as ingredients found in foods and beverages (see paragraph 45).  Thus, the ingredients that are required by Morris are not excluded from the compositions of claims 20, 21, 23, or 27.  Therefore, the combination of the references is still considered to properly teach these claims.

Allowable Subject Matter
8.	Claims 10-14, 16-19, 26, and 30-39 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655